Citation Nr: 0612864	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-01 580	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for skin disease to 
include vitiligo due to exposure to Agent Orange.  

2. Entitlement to service connection for hypertension.  

3. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in July 1998, denying service connection for skin 
disease, and in August 2002, denying the application to 
reopen the claim of service connection for hypertension.  

In May 2004, the veteran appeared at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is in the file. 

In a decision in October 2004, the Board reopened the claim 
of service connection for hypertension and remanded the 
matter to the RO to readjudicate the claim on the merits, 
which was accomplished, and in September 2005 the RO 
furnished the veteran a supplemental statement of the case, 
addressing the issue. 

Also in the decision, the Board reopened the claim of service 
connection for post-traumatic stress disorder and remanded 
the matter to the RO to readjudicate the claim on the merits.  
In a September 2005 rating decision, the RO granted service 
connection for post-traumatic stress disorder, and assigned 
an initial rating of 30 percent.  The issue of an initial 
rating higher than 30 percent is addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1. Skin disease to include vitiligo did not have onset during 
service, and it is not the result of in-service exposure to 
Agent Orange.

2. Hypertension was not present during service, hypertension 
did not become manifest to a compensable degree within the 
one-year period following separation from service, and the 
current hypertension is otherwise unrelated to service.

CONCLUSIONS OF LAW

1. Skin disease to include vitiligo as due to exposure to 
Agent Orange was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2. Hypertension was not incurred or aggravated during service 
and service connection may not be presumed based on the one-
year presumption for chronic disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements must also include a provision pertaining to the 
rating of the disability and the effective date of the award 
if the benefit is awarded. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  The Court also made it 
clear that where, as here, notice was not mandated at the 
time of the initial RO decision in July 1998, the RO did not 
err in not providing such notice.  Pelegrini at 120; 
VAOPGCPREC 7-2004.  The Court also stated that the appellant 
does have the right to VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini at 120. 

As alluded to above, the initial rating decision, denying 
service connection for skin disease in July 1998 occurred 
before the enactment of the VCAA in November 2000.  

By letters in June 2001 and June 2002, the RO provided pre-
adjudicatory VCAA notice on the issue of service connection 
for hypertension.  The notices included the type of evidence 
needed to reopen the claim of service connection, namely, new 
and material evidence, and the type of evidence necessary to 
establish the underlying claim of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service medical record, VA 
records and records from other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  

In its remand in October 2004, the Board directed VCAA 
compliance on the issue of service connection for skin 
disease and further VCAA notice of the provision of 38 C.F.R. 
§ 3.159 on the issue of service connection for hypertension.  
By letter in November 2004, the RO provided VCAA notice on 
the issue of service connection for skin disease.  The notice 
included the type of evidence necessary to substantiate the 
claim, that is, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was informed that VA would obtain service medical record, VA 
records and records from other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain the records on his behalf.  The additional VCAA notice 
included the request that the claimant provide any evidence 
in his possession that pertained to the claims.  38 C.F.R. § 
3.159.

As for content of the VCAA notices, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice). 

To the extent that the VCAA notices came after the initial 
adjudications, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the action of the RO described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional argument, which he did, and evidence.  For these 
reasons, the veteran has not been prejudiced by late timing 
of the VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006). 

The veteran was not provided VCAA notice on the degree of 
disability or the effective date of the award, if service 
connection were granted.  Despite the inadequate notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision of the claims.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (in addressing a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
claims, any question as to the rating of the disability or 
the effective date to be assigned is rendered moot. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  As there is no indication 
of the existence of additional evidence to substantiate the 
claims and as there is otherwise no additional evidence to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Skin Disease 

The service medical records, consisting of the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of skin disease. On separation 
examination, the skin was clinically evaluated as normal.  In 
an accompanying "report of medical history" he denied 
having had a history of skin diseases.  

After service, private medical records disclose that in May 
1998 for evaluation of chest pain history included vitiligo.  
Records of the Social Security Administration show that in 
November 1999 vitiligo was noted, which the veteran reported 
he had had for six or seven years and which he related to 
exposure to Agent Orange.  The pertinent finding was diffuse 
vitiligo over about 50 percent of the body. 

VA records from 2000 to 2004 disclose that the veteran was 
concerned about his skin disorder and the effects of Agent 
Orange (September 2002).  Vitiligo was noted several times. 

Analysis

The veteran contends that he has a skin condition to include 
vitiligo, resulting from exposure to Agent Orange during 
service.  During hearings in July 1999 and May 2004, the 
veteran testified that he began to see light splotches on his 
skin in the latter part of the 1980s and that he was told by 
physicians that it was due to exposure to Agent Orange.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era, and he is presumed to have 
been exposed to herbicides, including Agent Orange.  
38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to an herbicide agent during 
service, certain specific following diseases shall be service 
connected even though there is no record of such disease 
during service.  The list of specific diseases include 
chloracne or other acneform disease consistent with 
chloracne; Type 2 Diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides including Agent Orange, and 
any other condition for which it has not specifically 
determined a presumption of service connection is warranted.  
61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  The 
veteran is not precluded, though, from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

Vitiligo did not have onset during service.  After service, 
vitiligo was first documented in 1998 with a history dating 
to the late 1980s.  Vitiligo is not one of the specific 
diseases on the list of diseases that are subject to the 
presumption of service connection due to exposure to Agent 
Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

With regard to service connection on the basis of direct 
causation under Combee, there is no competent medical or 
scientific evidence showing that vitiligo is actually caused 
by exposure to Agent Orange during service.  Where as here, 
the determinative issue involves medical causation or a 
medical diagnosis, the Board may consider only independent 
medical evidence to support its finding and as there is no 
favorable medical evidence of actually causation, the 
preponderance of the medical evidence is against the claim, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

2. Hypertension 

The service medical records, consisting of the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of hypertension.  On separation 
examination, the heart and vascular system were clinically 
evaluated as normal.  Blood pressure was 122/68.  In an 
accompanying "report of medical history" the veteran denied 
having had high or low blood pressure.  

In his original application for service connection for 
hypertension, received in April 1981, the veteran indicated 
that he had not been treated for hypertension during service.  
He did claim to have been treated for hypertension by a 
private physician, beginning in 1970, and by the VA Medical 
Center (VAMC) in Decatur, Georgia, beginning in 1971.

After service, VA records disclose that in October 1974 the 
veteran stated that he was unable to get a job due to 
hypertension since service.  The diagnosis was hypertension.  
In a statement in May 1981, the private physician, whom the 
veteran identified in his original application, reported that 
the veteran was started on medication for hypertension in 
January 1976.  Also in May 1981, the Decatur VAMC reported 
that there was no record of the veteran.  On VA examination 
in June 1981, the veteran reported a history of hypertension 
beginning in 1972.  The diagnosis was uncontrolled 
hypertension. 

VA records, dated in February 1985, disclose a fifteen-year 
history of hypertension and a twelve-year history of 
treatment.  There is a notation of 1971 as the approximate 
date of onset of hypertension.  

Private medical records disclose that in May 1998 the veteran 
was hospitalized for chest pain.  History included long-
standing hypertension.  Records of the Social Security 
Administration, dated in November and December 1999, include 
a history of hypertension since 1970. 

In December 1998, the Dorn VAMC reported that the veteran was 
first seen there in 1973. 

In statements, received in July 2001, a former spouse and a 
life long friend, who was a fellow serviceman, stated that 
the veteran had hypertension shortly after service.  

In a statement, dated in July 2001, a private physician 
reported that he initially saw the veteran for hypertension 
in April 1986 and until 1997.  In a statement, dated in 
December 2002, the same physician stated that VA records from 
1971 to 1999 document the onset of treatment for 
hypertension.  

Records of the Dorn VAMC, dated in March 2002, show that a 
clinical psychologist and social worker determined that the 
veteran was seen there in 1971 for hypertension.  The records 
also show hypertension as one of the veteran's ongoing health 
problems from 1985 and currently. 

In a statement, dated in December 2002, the veteran's former 
spouse stated that she has known the veteran since November 
1974 and that he has had hypertension.

In May 2004, the veteran testified that he started to have 
problems with hypertension after service and that he could 
not pass a physical because of it. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, when hypertension is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 ; 38 
C.F.R. §§ 3.307, 3.309. 

The criteria for a compensable degree for hypertensive heart 
disease are a workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; continuous medication required.  38 C.F.R. 
§ 4.104, Diagnostic Code 7007. 

The service medical records do not establish the onset of 
hypertension prior to or during service.  After service, the 
first medical evidence of a hypertension was in October 1974, 
more than three years after the end of the one-year 
presumptive period.  Medication for treatment of hypertension 
was first documented in 1981, dating back to 1976.  Since 
1981, the anecdotal evidence and medical history of the onset 
of hypertension has been variously given as either 1970, 
1971, or 1972.  The veteran testified that he began to have 
problems with hypertension after service.  

As hypertension was not shown to have onset during service 
and as the veteran was discharged from service in April 1970, 
evidence that hypertension was first manifested after 
separation from service in April 1970 and until April 1971 
would place the onset of hypertension within the one-year 
presumptive period following separation from service. In 
addition, the evidence would have to establish that 
hypertension was manifested to a compensable degree, that is, 
evidence of a workload of greater than 7 METs but not greater 
than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  
38 C.F.R. § 4.104, Diagnostic Code 7007.  The record shows 
that continuous medication for treatment of hypertension 
began in 1976, outside of the one-year presumptive period.  
And there is no medical evidence, documenting dyspnea, 
fatigue, angina, dizziness, or syncope within the one-year 
presumptive period associated with hypertension.  

Although the veteran's statements and testimony are credible, 
where as here, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
of a nexus or relationship between the post-service diagnosis 
of hypertension and service is required to support the claim.  
The veteran as a layperson is not competent to offer a 
medical opinion and consequently his statements and testimony 
to the extent that he associates the post-service diagnosis 
of hypertension to service does not constitute medical 
evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Therefore, the Board must reject the veteran's statements and 
testimony as favorable evidence linking post-service 
hypertension to service. 

As hypertension was not present during service, as 
hypertension was not manifested to a compensable degree 
within the one-year presumptive period following separation 
from service, and as there is no medical evidence that 
establishes that hypertension is otherwise related to 
service, there is no factual basis to associate hypertension 
to service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309. 

Again, where as here, the determinative issue involves 
medical causation or a medical diagnosis, the Board may 
consider only independent medical evidence to support its 
findings and as the preponderance of that medical evidence is 
against the claim that hypertension had onset during service 
or was manifested to a compensable degree within the one-year 
presumptive period, service connection is not established, 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for skin disease to include vitiligo as 
due to exposure to Agent Orange is denied.  

Service connection for hypertension is denied.


REMAND

In September 2005, the RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
rating.  In a letter, received that same month, the veteran 
expressed disagreement with the 30 percent rating.  Since a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the issue is REMANDED for the following action:

1. Ensure VCAA compliance with the United 
States Court of Appeals for Veterans 
Claims decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2. Issue a statement of the case of the 
issue of an initial rating higher than 30 
percent for post-traumatic stress 
disorder.  Notify the veteran of his 
appeal rights and of the action necessary 
to perfect an appeal on the issue.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


